10/22/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 18-0282


                                        DA 18-0282
                                     _________________

IN RE THE PARENTING OF D.I.B., a Minor Child,

NICHOLAS R. BRACCIALE,

            Petitioner and Appellant,
                                                                    ORDER
      v.

GAIL A. SULLIVAN, f/k/a GAIL ANN INGELS,

            Respondent and Appellee.
                               _________________

      Appellant Nicholas Bracciale moves for a 30-day extension of time within which to
file his opening brief on the ground that the District Court will proceed with a scheduled
October 28 hearing to determine whether enforcement or further amendments to the
amended parenting plan are appropriate. Under the circumstances, the Court finds good
cause for the requested extension.
      IT IS THEREFORE ORDERED that the motion for a thirty-day extension is
GRANTED. Appellant shall file his opening brief no later than November 30, 2020. Further
requests for extension of time will be viewed with disfavor.
      The Clerk is directed to provide notice of this Order to all counsel of record.




                                                                              Electronically signed by:
                                                                                     Beth Baker
                                                                         Justice, Montana Supreme Court
                                                                                  October 22 2020